number release date uil ’0’4 cid cid dollar_figure ’6 department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no august eleventh circuit agrees bankruptcy courts may toll priority periods equitable in united_states v morgan u s app lexis 11th cir date the first of a trio of appellate cases considering the government’s latest arguments on the issue of equitable_tolling in bankruptcy the eleventh circuit concluded that the plain language of b c sec_108 does not provide for the tolling of the priority period under b c sec_507 due to prior bankruptcy cases however the appellate court held that bankruptcy courts have the equitable power under b c sec_105 to toll the priority period the debtors filed their first chapter bankruptcy in august they failed to make all of their payments under the plan and their case was dismissed by motion of the united states’ trustee in october in january the morgans filed their second chapter petition the service again filed a proof_of_claim for priority taxes but the debtors objected sec_507 allows priority status only to taxes less than three years old and due to the intervening bankruptcy the service’s claims now were stale the debtors argued the bankruptcy court disagreed finding the priority period was tolled during the pendency of an earlier bankruptcy the district_court affirmed and the debtors appealed both parties agreed that the taxes in question were more than three years old and therefore were dischargeable under b c a the parties agreed that the service had been prevented by the automatic_stay from collecting these taxes during the pendency of the debtors’ first chapter bankruptcy and the parties agreed that the plain language of the bankruptcy code fails to explicitly provide for the tolling of the three year period in sec_507 the eleventh circuit thus was left with the question of whether the priority period could be tolled in the absence of explicit language so permitting the eleventh circuit recognized that most of the appellate courts to examine this issue found b c sec_108 extends the statute_of_limitations for creditors if applicable nonbankruptcy law so permits however the appellate court agreed with the contrary view still pending are sterns in the 5th circuit and palmer in the 6th circuit bulletin no august of the fifth circuit in in re 19_f3d_163 5th cir which found the plain language of sec_108 cannot apply to the priority period of sec_507 because that section is bankruptcy law although some lower courts are still finding for the service on sec_108 grounds the government no longer argues this position however the eleventh circuit agreed with the service that the bankruptcy court’s equitable powers under sec_105 were broad enough to permit equitable_tolling because such a determination is best made by the trial_court on a case-by-case basis the appellate court remanded in remanding though the eleventh circuit provided some favorable guidance holding that the equities will generally favor the government in such cases the appeals court found congressional intent favors allowing the government sufficient time to collect taxes further the court recognized that some taxpayers could abuse the bankruptcy process to avoid paying taxes in this case the eleventh circuit found the debtors agreed to pay their full liability to the service in their first chapter plan but failed to do so and the government was prevented from collection by the automatic_stay bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code bankruptcy code cases automatic_stay bankruptcy code cases chapter property of the estate bankruptcy code cases refunds setoff in re holden no bankr d vt date - the service’s v freeze code preventing tax refunds from being issued to bankrupt debtors violates the automatic_stay the bankruptcy court adopted the view that upon confirmation of a chapter plan property is revested in the debtor therefore because a tax_refund is property of the estate the service had no right of setoff and its freeze of the debtor’s funds was a violation of the confirmation order bankruptcy code cases automatic_stay duration in re hakim aftr2d bankr n d cal date - the court determined that the question of whether the automatic_stay is reinstated after the court vacates a prior order dismissing the case is answered by whether or not the stay was in effect when the prior case was dismissed although this was a chapter case the court analyzed the process under all three chapters under chapter the court found the automatic_stay would be reinstated upon vacating the order of dismissal to afford the debtor an opportunity to complete plan payments and there is no indication in the opinion that the court considered the service’s current position on this issue that the legislative_history of sec_507 illustrates congressional intent that the service be allowed a full three years to collect priority taxes unencumbered by intervening bankruptcies bulletin no august receive a discharge in chapter because the automatic_stay was not in effect when the debtor received his discharge the stay is not reinstated when the case is reopened finally chapter cases depend on whether or not the plan was confirmed before dismissal a chapter debtor with a confirmed plan does not need the automatic_stay because the plan binds creditors bankruptcy code cases chapter effect of confirmation post-confirmation taxes bankruptcy code cases returns by trustee debtor-in-possession or debtor individual debtor’s election to close taxable_year in re wood u s dist lexis c d cal date - debtor filed ch bankruptcy in october the service’s claims were untimely filed but the debtor included unpaid taxes in his plan_of_reorganization the service did not object to the plan following confirmation the service attempted collection against the debtor’s tax_liabilities the service argued that because the taxes were nondischargeable under b c and a post-petition debt collection was proper the debtor argued that by including provisions in his plan governing the payment of the taxes the plan controlled their collection the district_court overruling the bankruptcy court found that because the debtor did not bifurcate the tax_year all of the taxes were post-petition debts the court further found that because the service had not subjected itself to the jurisdiction of the bankruptcy court by filing timely proofs of claim the anti-injunction_act sec_7421 prohibits the bankruptcy court from restraining the service’s collection efforts bankruptcy code cases interest administrative and gap expenses in re weinstein bankr lexi sec_1017 bankr d mass date - court chooses to follow minority position of 212_br_188 bankr d n h and hold that postpetition interest on tax claims is not paid as an administrative expense the court found the plain meaning of b c a is that postpetition interest has a fifth not first priority and that the legislative_history of sec_503 indicates that a provision providing for interest on taxes was deleted bankruptcy code cases property of the estate in re saunders bankr lexis bankr s d fla date - bankruptcy court determines it has jurisdiction under u s c sec_1334 over exempt pension funds even though not part of the bankruptcy_estate because service filed a claim in the debtor’s chapter bankruptcy and because satisfying this claim with the debtor’s exempt funds affects distribution to other creditors bankruptcy code cases returns by trustee debtor-in-possession or debtor returns what constitutes in re pierchoski bankr lexis bankr w d penn date - on remand the bankruptcy court held that the form sec_1040 filed by the debtor were bulletin no august not returns under b c a b i and so the debtor’s taxes were nondischargeable although the debtor argued that his challenges to the tax assessments were made in good_faith the court found as a matter of law under in re hindenlang 164_f3d_1029 6th cir that a return filed after the service assessed the taxpayer can never represent an honest and reasonable attempt to satisfy the requirements of the tax laws bankruptcy code cases use sale or lease of property 235_br_795 d md - bankruptcy trustee may exclude capital_gains generated by the sale of a residence from the tax_liability of the bankruptcy_estate under sec_121 the service now agrees that sec_1398 f and g support the bankruptcy estate’s claim to the sec_121 exclusion consequently the service no longer will argue only the debtor and not the bankruptcy_estate is entitled to the exclusion damages suits for against district_director or employee leavell v kieffer u s app lexis 7th cir date - bivens_action against revenue_agent for falsely testifying at trial was untimely filed because statute_of_limitations begins running when agent testified in court not when tax_court made its decision neither he ruling of the tax_court nor its later decision quantifying the amount due was a fresh wrong committed by the revenue_agent nor was the claimed injury so trivial that a reasonable person would not have sought legal redress at the time it occurred decedent’s estates collection procedures liability of fiduciary liens priority over miscellaneous liens transferees and fraudulent_conveyances uniform fraudulent conveyance act united_states v mclendon jr u s dist lexis n d tex date - insolvent estate borrowed money from related partnerships to pay creditors including united_states the court found the service lacked priority to the remaining funds on a number of grounds first the statute_of_limitations had expired on the estate_tax claim under sec_6324 leaving only a lien under sec_6321 which was subordinate to the partnership’s previously filed security interests next the court found the partnership loans were subrogated to the administrator’s right to reimbursement under texas probate law and so have priority under texas law against tax claims the court found the government’s fraudulent conveyance claim not properly pled and beyond the state statute_of_limitations holding the uniform fraudulent transfer act a statute of repose not of limitations and so not governed by 310_us_414 united_states not bound by state statutes of limitation finally the judge rebuffed the government’s attempt to hold the estate’s personal representative liable for paying claims ahead of the federal taxes the court found the representative did not know the estate would become insolvent and since the government had no priority to rely on it would not have been entitled to any additional assets in any case bulletin no august liens priority over security interests plymouth savings bank v united_states u s app lexis 1st cir date - bank and service both claimed funds owed by hospital to taxpayer under personal services contract sec_6323 extends the priority of prior security interests to certain qualified_property obtained by the taxpayer within days of the tax_lien_filing the first circuit held that even though the proceeds of the contract were only accounts receivables under the regulations for sec_6323 contract rights and the proceeds thereof are acquired at the same time the parties enter into the contract because the taxpayer entered into the service_contract days after the government filed its tax_lien even though she had not yet performed and had not been paid the bank’s security_interest was superior to the service’s liens release bloom v united_states u s dist lexis m d penn date - taxpayer wrote to service asking for a discharge of a federal_tax_lien so he could sell his property the taxpayer then filed suit under sec_7432 and sec_7433 for improper assessment and failure to release the tax_lien the court found the taxpayer’s letter did not comply with the requirements of sec_401 f neither stating the grounds on which the lien release was sought nor including a copy of the lien because the taxpayer failed to properly petition the service for relief the court found the taxpayer had failed to exhaust his administrative remedies and therefore the court had no jurisdiction over his sec_7432 claim further the court found that the standard for negligent failure to release a lien under sec_7432 was whether the proper service employee knew or should have known that under sec_6325 there was an actual or constructive finding based on the contents of the taxpayer’s letter that the lien should have been released a standard not met by the taxpayer finally the court held that sec_7433 does not provide a cause of action for lawful collection procedures taken in connection with an erroneous tax_assessment liens when lien arises united_states v davidson u s dist lexis d colo date - under colorado law a taxpayer’s renunciation of a bequest prevented him from acquiring an interest in the property to which a federal_tax_lien could attach penalties failure to collect withhold or pay over responsible_officer united_states v chene u s dist lexis m d fla date - service assessed taxes against taxpayer’s corporation and assessed trust fund recovery penalties against the taxpayer and her husband both taxpayer and her husband made payments which equalled the original tax_assessment the service then erroneously refunded monies to the husband and issued him a certificate of relief of tax_lien the taxpayer filed for bankruptcy and the bankruptcy court disallowed the service’s proof_of_claim holding that once a tax_liability is paid no erroneous refund can revive it the district_court reversed finding that sec_6672 bulletin no august establishes joint_and_several_liability when two responsible persons are assessed with the penalty the court agreed with the service that until the limitations_period for seeking a refund had expired the government could not be certain that it could keep the funds it had collected therefore since the taxpayer’s liability was never satisfied the taxpayer was not prejudiced by the service’s errors transferees and fraudulent_conveyances alter ego nominee united_states v scherping u s app lexis 8th cir date - taxpayers conveyed property to trusts to avoid taxes the eighth circuit first held that the taxpayers lacked standing to raise a statute_of_limitations defense on behalf of the trusts on the primary issue the appellate court found that the trusts were sham entities used by the taxpayers to avoid their tax_liabilities although minnesota law does not explicitly provide for reverse piercing of the corporate veil where the court treats the individual and the corporation as one entity as contrasted with the more common corporate veil piercing where the corporate fiction is disregarded and the shareholders are held liable the appeals court found reverse piercing well established in federal_law further the court found strong policy reasons in this case to allow reverse piercing namely strong evidence that the transfers were fradulent a strong degree of identity between the deliquent taxpayers and the trusts and the fact that no innocent parties would be affected by the reverse piercing transferees and fraudulent_conveyances uniform fraudulent conveyance act united_states v barson u s dist lexis d utah date - taxpayer and his wife purchased a home in as joint_tenants in the taxpayer stopped filing tax returns or paying taxes in the taxpayer transfered his half-interest in the property to his wife and infant son without consideration and without their knowledge the service assessed the taxpayer in and filed suit to enforce its liens in the court found the taxpayer’s transfer of the real_estate did not contain sufficient badges_of_fraud under the uniform fraudulent transfer act primarily because the transfer was recorded prior to the tax assessments thus the court found the transfer was not a fraudulent conveyance nor were the taxpayer’s wife and son his nominees
